J-A04010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 THOMAS J. CONWAY IV                       :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 WELLS FARGO BANK N.A., A.K.A              :     No. 610 EDA 2021
 WELLS FARGO HOME MORTGAGE                 :

             Appeal from the Judgment Entered March 12, 2021
    In the Court of Common Pleas of Philadelphia County Civil Division at
                          No(s): No. 181202442


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY LAZARUS, J.:                         FILED APRIL 26, 2022

      Thomas J. Conway, IV, appeals, pro se, from the judgment, entered in

the Court of Common Pleas of Philadelphia County, in favor of appellee, Wells

Fargo Bank N.A., a.k.a. Wells Fargo Home Mortgage (“Wells Fargo”), in an

action commenced by Conway asserting violations of various state and federal

laws in connection with the reinstatement by Wells Fargo of Conway’s loans

following the initiation of foreclosure proceedings.      Because Conway has

waived all of his appellate claims, we affirm.

      It is well-settled that the failure to raise an issue in a post-trial motion

waives appellate review of the claim. Chalkey v. Roush, 805 A.2d 491, 494

(Pa. 2002); Bensinger v. Univ. of Pittsburgh Med. Ctr., 98 A.3d 672, 682

(Pa. Super. 2014); see also Pa.R.C.P. 227.1(b)(2); Pa.R.A.P. 302(a). Here,
J-A04010-22



none of the claims Conway raises in his Statement of the Questions Presented1

was included in his post-trial motion.2 Accordingly, Conway has waived all of

his claims on appeal. See id.



____________________________________________


1   Conway raises the following claims on appeal:

        1. Does a residential mortgage lender, servicer[,] or creditor have
        a legal right to contract for and request reimbursement for legal
        fees in the amount of $820.00 as a condition for a borrower to
        reinstate his loan prior to the lender, servicer[,] or creditor filing
        a complaint of mortgage foreclosure against him?

        2. Does a residential mortgage lender, servicer[,] or creditor have
        a legal right to charge pending, estimated, unbilled, unearned[,]
        or otherwise not incurred legal fees as a condition for a borrower
        to reinstate his loan?

        3. Is a mortgage lender, servicer[,] or creditor permitted to
        provide a borrower with a mortgage reinstatement quote that
        does not itemize the differences between foreclosure and legal
        costs actually incurred and foreclosure and legal costs which are
        estimated?

        4. Is a mortgage lender, servicer[,] or creditor permitted to
        request payment from a borrower for estimated attorney trial fees
        which are estimated to occur after the borrower’s requested
        reinstatement date as a condition of reinstatement?

        5. Should these requests by a lender, servicer[,] or creditor for a
        borrower to pay unreasonable, excessive, estimated[,] or not
        incurred legal fees in foreclosure costs be determined a violation
        of law, does the lender then retain the legal right to furnish
        negative information to credit reporting agencies during the
        months from the violation through today?

        6. Is a lender, servicer[,] or creditor permitted to delay in
        reinstating a borrower’s mortgage for a period of six months after
        receipt of the borrower’s reinstatement payment?
(Footnote Continued Next Page)


                                           -2-
J-A04010-22



____________________________________________


        7. Do the above actions constitute prima facie evidence of willful
        or negligent behavior?

Brief of Appellant, at 1-2 (unnecessary capitalization omitted).

2   Conway raised the following claims in his post-trial motion:

        1. Did the court abuse its discretion by abbreviating the trial?

        2. Did the court abuse its discretion by failing to rule on all pre-
        trial motions prior to trial?

        3. Did the court err as a matter of law when it sustained [Wells
        Fargo’s] objection during [Conway’s] opening statement
        disallowing [Conway] to enter into evidence Wells Fargo’s publicly
        provided financial statements which includes admissions of prior
        mortgage servicing failures against other borrowers yet permitted
        [Wells Fargo] to bring forth exhibits alleging prior bad acts by
        [Conway]?

        4. Did the court err as a matter of law by allowing [Wells Fargo]
        to submit evidence of private communications protected under
        Pa.R.Civ.P. 408?

        5. Did the court abuse its discretion by disallowing [Conway’s]
        cross examination of [Wells Fargo’s] corporate representative to
        the specific details of [Conway’s] mortgage activity and
        transactions from 2013 through 2018?

        6. Did the court err as a matter of law by not ruling on [Wells
        Fargo’s] motion for directed verdict prior to its final order in favor
        of [Wells Fargo]?

        7. Did the court err as a matter of law when it entered a verdict
        in favor of [Wells Fargo] on Count 2, Willful Violations of the Fair
        Credit Reporting Act (“FCRA”)[;] Count 3, Negligent Violations of
        the Fair Credit Reporting Act[;] Count 5, Violations of the
        Pennsylvania Unfair Trade Practices and Collections Law and
        Consumer Protection Law[;] Count 6, Violations of the
        Pennsylvania Fair Credit Extension Act[;] Count 7, Violations of
        the Real Estate Settlement Procedures Act[;] Count 8, Breach of
        Contract[; and] Count 9, Violations of the Pennsylvania Loan
(Footnote Continued Next Page)


                                           -3-
J-A04010-22



       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/2022




____________________________________________


       Interest and Protection Law in light of the fact that [Conway’s]
       evidence met its burden of proof on those counts?

Post-Trial Motion, 2/21/21, at 2-3 (unnecessary capitalization omitted).

                                           -4-